
	
		II
		111th CONGRESS
		2d Session
		S. 3902
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To deem references to Operation Iraqi Freedom in
		  provisions of Federal law providing benefits for service in the Armed Forces to
		  include references to Operation New Dawn. 
	
	
		1.Applicability to veterans of
			 Operation New Dawn of provisions of Federal law relating to veterans of
			 Operation Iraqi Freedom
			(a)In
			 generalUnless otherwise
			 terminated by an explicit delimiting or other termination date, any reference
			 to Operation Iraqi Freedom in a provision of Federal law providing a benefit
			 for service in the Armed Forces shall be deemed to include a reference to
			 Operation New Dawn.
			(b)Combat
			 operationsFor purposes of title 38, United States Code, the
			 service of a veteran while on active duty in the active military, naval, or air
			 service in Operation New Dawn shall be considered service while on active duty
			 in the active military, naval, or air service in combat against a hostile force
			 during a period of hostilities (as defined in section 1712A(a)(2)(B) of such
			 title).
			
